Exhibit 10.1

CONCHO RESOURCES INC.

2006 STOCK INCENTIVE PLAN

(As Amended and Restated Effective as of April 19, 2012)

I. PURPOSE OF THE STOCK INCENTIVE PLAN

The purpose of the CONCHO RESOURCES INC. 2006 STOCK INCENTIVE PLAN (the “Stock
Incentive Plan”) is to provide a means through which CONCHO RESOURCES INC., a
Delaware corporation (the “Company”), and its Affiliates may attract and retain
able persons to serve as Directors or Consultants or to enter the employ of the
Company and its Affiliates and to provide a means whereby those individuals upon
whom the responsibilities of the successful administration and management of the
Company and its Affiliates rest, and whose present and potential contributions
to the Company and its Affiliates are of importance, can acquire and maintain
stock ownership or other awards, thereby strengthening their concern for the
welfare of the Company and its Affiliates and their desire to remain employed
by, or continue providing services to, the Company and its Affiliates. A further
purpose of the Stock Incentive Plan is to provide such individuals with
additional incentive and reward opportunities designed to enhance the profitable
growth of the Company and its Affiliates. Accordingly, the Stock Incentive Plan
provides for granting Incentive Stock Options, Options that do not constitute
Incentive Stock Options, Restricted Stock Awards, Performance Awards, or any
combination of the foregoing, as is best suited to the circumstances of the
particular employee, Consultant, or Director as provided herein.

The Stock Incentive Plan as set forth herein constitutes an amendment and
restatement of the Stock Incentive Plan as in effect immediately prior to the
Effective Date (the “Prior Plan”). The Prior Plan constituted an amendment and
restatement of the Concho Equity Holdings Corp. 2004 Stock Option Plan (the
“2004 Plan”), which 2004 Plan was assumed by the Company. Except as provided in
the following sentence, the Stock Incentive Plan shall supersede and replace in
its entirety the Prior Plan. Notwithstanding any provisions herein to the
contrary, (a) each stock option granted under the 2004 Plan prior to June 1,
2006, shall be subject to the terms and provisions applicable to such stock
option under the 2004 Plan, as in effect immediately prior to June 1, 2006,
subject to adjustments in the number and class of shares of capital stock
subject to each such stock option, and in the exercise price thereof, in
connection with the assumption of the 2004 Plan and such stock option, as
provided in the Prior Plan, and (b) each other award granted under the Prior
Plan prior to the Effective Date shall be subject to the terms and provisions
applicable to such award under the Prior Plan as in effect immediately prior to
the Effective Date, except that any such award that is an Option shall also be
subject to the provisions of Paragraph VII(f) of the Plan.

II. DEFINITIONS

The following definitions shall be applicable throughout the Stock Incentive
Plan unless specifically modified by any paragraph:

“Affiliate” means any corporation, partnership, limited liability company or
partnership, association, trust, or other organization which, directly or
indirectly, controls, is controlled by, or is under common control with, the
Company. For purposes of the preceding sentence, “control” (including, with
correlative meanings, the terms “controlled by” and “under common control
with”), as used with respect to any entity or organization, shall mean the
possession, directly or indirectly, of the power (i) to vote more than 50% of
the securities having ordinary voting power for the election of directors of the
controlled entity or organization or (ii) to direct or cause the direction of
the management and policies of the controlled entity or organization, whether
through the ownership of voting securities or by contract or otherwise.

 

1



--------------------------------------------------------------------------------

“Award” means, individually or collectively, any Option, Restricted Stock Award,
or Performance Award.

“Board” means the Board of Directors of the Company.

“Code” means the Internal Revenue Code of 1986, as amended. Reference in the
Stock Incentive Plan to any section of the Code shall be deemed to include any
amendments or successor provisions to such section and any regulations under
such section.

“Committee” means a committee of the Board that is selected by the Board as
provided in Paragraph IV(a).

“Common Stock” means the common stock, par value $0.001 per share, of the
Company, or any security into which such common stock may be changed by reason
of any transaction or event of the type described in Paragraph X.

“Company” means Concho Resources Inc., a Delaware corporation.

“Consultant” means any person who is not an employee or a Director and who is
providing advisory or consulting services to the Company or any Affiliate.

“Corporate Change” shall have the meaning assigned to such term in Paragraph
X(c) of the Stock Incentive Plan.

“Director” means an individual who is a member of the Board.

“Effective Date” means April 19, 2012.

An “employee” means any person (including a Director) in an employment
relationship with the Company or any Affiliate.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Fair Market Value” means, as of any specified date, the mean of the high and
low sales prices of the Common Stock, if the Common Stock is listed on a
national stock exchange registered under section 6(a) of the Exchange Act,
reported on the stock exchange composite tape on that date (or such other
reporting service approved by the Committee); or, if no prices are reported on
that date, on the last preceding date on which such prices of the Common Stock
are

 

- 2 –



--------------------------------------------------------------------------------

so reported. If the Common Stock is traded over the counter at the time a
determination of its fair market value is required to be made hereunder, its
fair market value shall be deemed to be equal to the average between the
reported high and low or closing bid and asked prices of Common Stock on the
most recent date on which Common Stock was publicly traded. In the event Common
Stock is not publicly traded at the time a determination of its value is
required to be made hereunder, the determination of its fair market value shall
be made by the Committee in such manner as it deems appropriate and as is
consistent with the requirements of section 409A of the Code.

“Incentive Stock Option” means an incentive stock option within the meaning of
section 422 of the Code.

“Option” means an Award granted under Paragraph VII of the Stock Incentive Plan
and includes both Incentive Stock Options to purchase Common Stock and Options
that do not constitute Incentive Stock Options to purchase Common Stock.

“Option Agreement” means a written agreement between the Company and a
Participant with respect to an Option.

“Participant” means an employee, Consultant, or Director who has been granted an
Award.

“Performance Award” means an Award granted under Paragraph IX of the Stock
Incentive Plan.

“Performance Award Agreement” means a written agreement between the Company and
a Participant with respect to a Performance Award.

“Performance Measure” means one or more performance measures established by the
Committee that are based on (i) the price of a share of Common Stock,
(ii) earnings per share, (iii) market share, (iv) revenues, (v) net income
(before or after taxes), (vi) cash flow or return on investment, (vii) earnings
before or after interest, taxes, depreciation, and/or amortization,
(viii) economic value added, (ix) return on capital, assets, or stockholders’
equity, (x) operating margin, (xi) debt level or debt reduction, (xii) cost
reduction targets, (xiii) the amount of oil and/or gas reserves, (xiv) oil
and/or gas reserve additions, (xv) costs of finding oil and/or gas reserves,
(xvi) oil and/or gas replacement ratios, (xvii) oil and/or gas production,
(xviii) the total stockholders’ return achieved by the Company, or (xix) a
combination of any of the foregoing. The performance measures described in the
preceding sentence may be absolute, relative to one or more other companies,
relative to one or more indexes, or measured by reference to the Company alone,
one or more business units or Affiliates of the Company alone, or the Company
together with one or more of its business units or Affiliates. In addition,
subject to any limitations under section 162(m) of the Code, such performance
measures may be subject to adjustment by the Committee for changes in accounting
principles, to satisfy regulatory requirements and other specified significant
extraordinary items or events.

“Restricted Stock Agreement” means a written agreement between the Company and a
Participant with respect to a Restricted Stock Award.

 

- 3 –



--------------------------------------------------------------------------------

“Restricted Stock Award” means an Award granted under Paragraph VIII of the
Stock Incentive Plan.

“Rule 16b-3” means Securities Exchange Commission Rule 16b-3 promulgated under
the Exchange Act, as such may be amended from time to time, and any successor
rule, regulation, or statute fulfilling the same or a similar function.

“Stock Incentive Plan” means the Concho Resources Inc. 2006 Stock Incentive
Plan, as amended from time to time.

III. EFFECTIVE DATE AND DURATION OF THE STOCK INCENTIVE PLAN

This amendment and restatement of the Stock Incentive Plan shall be effective as
of the Effective Date, provided this amendment and restatement is approved by
the stockholders of the Company at the 2012 annual meeting of the Company’s
stockholders. If this amendment and restatement is not so approved by the
stockholders, then this amendment and restatement shall be void ab initio, and
the Stock Incentive Plan shall continue in effect as if this amendment and
restatement had not occurred, and any awards previously granted under the Stock
Incentive Plan shall continue in effect under the terms of the grant; provided,
further, that thereafter awards may continue to be granted pursuant to the terms
of the Stock Incentive Plan, as in effect prior to this amendment and
restatement and as may be otherwise amended hereafter. No further Awards may be
granted under the Stock Incentive Plan after 10 years from the Effective Date.
The Stock Incentive Plan shall remain in effect until all Options granted under
the Stock Incentive Plan have been exercised or expired, all Restricted Stock
Awards granted under the Stock Incentive Plan have vested or been forfeited, and
all Performance Awards have been satisfied or expired.

IV. ADMINISTRATION

(a) Composition of Committee. The Stock Incentive Plan shall be administered by
a committee of, and appointed by, the Board that shall be comprised solely of
two or more Directors who are both (i) outside Directors (within the meaning of
section 162(m) of the Code and applicable interpretive authority thereunder) and
(ii) non-employee Directors (within the meaning of Rule 16b-3).

(b) Powers. Subject to the express provisions of the Stock Incentive Plan, the
Committee shall have authority, in its discretion, to determine which employees,
Consultants, or Directors shall receive an Award, the time or times when such
Award shall be made, the type of Award that shall be made, the number of shares
of Common Stock to be subject to each Option or Restricted Stock Award, and the
number of shares of Common Stock to be subject to or the value of each
Performance Award. In making such determinations, the Committee shall take into
account the nature of the services rendered by the respective employees,
Consultants, or Directors, their present and potential contribution to the
Company’s success, and such other factors as the Committee in its sole
discretion shall deem relevant.

(c) Additional Powers. The Committee shall have such additional powers as are
delegated to it by the other provisions of the Stock Incentive Plan. Subject to
the express provisions of the Stock Incentive Plan, this shall include the power
to construe the Stock

 

- 4 –



--------------------------------------------------------------------------------

Incentive Plan and the respective agreements executed hereunder, to prescribe,
amend, suspend or waive rules and regulations relating to the Stock Incentive
Plan, to determine the terms, restrictions, and provisions of the agreement
relating to each Award, including such terms, restrictions, and provisions as
shall be requisite in the judgment of the Committee to cause designated Options
to qualify as Incentive Stock Options, and to make all other determinations
necessary or advisable for administering the Stock Incentive Plan. The Committee
may correct any defect or supply any omission or reconcile any inconsistency in
the Stock Incentive Plan or in any agreement relating to an Award in the manner
and to the extent the Committee shall deem expedient to carry the Stock
Incentive Plan or any such agreement into effect. All determinations and
decisions made by the Committee on the matters referred to in this Paragraph IV
and in construing the provisions of the Stock Incentive Plan shall be
conclusive.

(d) Delegation of Authority by the Committee. Notwithstanding the preceding
provisions of this Paragraph IV or any other provision of the Stock Incentive
Plan to the contrary, subject to the constraints of applicable law, the
Committee may from time to time, in its sole discretion, delegate to the Chief
Executive Officer of the Company the administration (or interpretation of any
provision) of the Stock Incentive Plan, and the right to grant Awards under the
Stock Incentive Plan, insofar as such administration (and interpretation) and
power to grant Awards relates to any person who is not then subject to section
16 of the Exchange Act (including any successor section to the same or similar
effect). Any such delegation may be effective only so long as the Chief
Executive Officer of the Company is a member of the Board, and the Committee may
revoke such delegation at any time. The Committee may put any conditions and
restrictions on the powers that may be exercised by the Chief Executive Officer
of the Company upon such delegation as the Committee determines in its sole
discretion. In the event of any conflict in a determination or interpretation
under the Stock Incentive Plan as between the Committee and the Chief Executive
Officer of the Company, the determination or interpretation, as applicable, of
the Committee shall be conclusive.

V. SHARES SUBJECT TO THE STOCK INCENTIVE PLAN; AWARD LIMITS;

GRANT OF AWARDS

(a) Shares Subject to the Stock Incentive Plan and Award Limits. Subject to
adjustment in the same manner as provided in Paragraph X with respect to shares
of Common Stock subject to Options then outstanding, the aggregate maximum
number of shares of Common Stock that may be issued under the Stock Incentive
Plan, and the aggregate maximum number of shares of Common Stock that may be
issued under the Stock Incentive Plan through Incentive Stock Options, shall not
exceed 7,500,000 shares (which number includes the number of shares of Common
Stock previously issued pursuant to an award (or made subject to an award that
has not expired or been terminated) granted under the Prior Plan or the 2004
Plan). Shares shall be deemed to have been issued under the Stock Incentive Plan
only to the extent actually issued and delivered pursuant to an Award. To the
extent that an Award lapses or the rights of its holder terminate, any shares of
Common Stock subject to such Award shall again be available for the grant of an
Award under the Stock Incentive Plan. In addition, shares issued under the Stock
Incentive Plan and forfeited back to the Stock Incentive Plan, shares
surrendered in payment of the exercise price or purchase price of an Award, and
shares withheld for payment of applicable employment taxes and/or withholding
obligations associated with an Award shall

 

- 5 –



--------------------------------------------------------------------------------

again be available for the grant of an Award under the Stock Incentive Plan.
Notwithstanding any provision in the Stock Incentive Plan to the contrary,
(i) the maximum number of shares of Common Stock that may be subject to Awards
denominated in shares of Common Stock granted under the Stock Incentive Plan to
any one individual during the period beginning on the Effective Date and ending
on the last day of the term of the Stock Incentive Plan may not exceed 50% of
the number of additional shares made subject to the Stock Incentive Plan
effective as of the Effective Date (subject to adjustment from time to time in
accordance with the provisions of the Stock Incentive Plan) and (ii) the maximum
amount of compensation that may be paid under all Performance Awards that are
not denominated in shares of Common Stock (including the Fair Market value of
any shares of Common Stock paid in satisfaction of such Performance Awards)
granted to any one individual during any calendar year may not exceed
$15,000,000, and any payment due with respect to a Performance Award shall be
paid no later than 10 years after the date of grant of such Performance Award.
The limitations set forth in the preceding sentence shall be applied in a manner
that will permit Awards that are intended to provide “performance-based”
compensation for purposes of section 162(m) of the Code to satisfy the
requirements of such section, including, without limitation, counting against
such maximum number of shares, to the extent required under section 162(m) of
the Code and applicable interpretive authority thereunder, any shares subject to
Options granted to employees that are canceled or repriced.

(b) Grant of Awards. The Committee may from time to time grant Awards to one or
more employees, Consultants, or Directors determined by it to be eligible for
participation in the Stock Incentive Plan in accordance with the terms of the
Stock Incentive Plan.

(c) Stock Offered. Subject to the limitations set forth in Paragraph V(a), the
stock to be offered pursuant to the grant of an Award may be authorized but
unissued Common Stock or Common Stock previously issued and outstanding and
reacquired by the Company. Any of such shares that remain unissued and that are
not subject to outstanding Awards at the termination of the Stock Incentive Plan
shall cease to be subject to the Stock Incentive Plan but, until termination of
the Stock Incentive Plan, the Company shall at all times make available a
sufficient number of shares to meet the requirements of the Stock Incentive
Plan. The shares of the Company’s stock to be issued pursuant to any Award may
be represented by physical stock certificates or may be uncertificated.
Notwithstanding references in the Stock Incentive Plan to certificates, the
Company may deliver uncertificated shares of Common Stock in connection with any
Award.

VI. ELIGIBILITY

Awards may be granted only to persons who, at the time of grant, are employees,
Consultants, or Directors. An Award may be granted on more than one occasion to
the same person, and, subject to the limitations set forth in the Stock
Incentive Plan, such Award may include an Incentive Stock Option, an Option that
is not an Incentive Stock Option, a Restricted Stock Award, a Performance Award,
or any combination thereof.

 

- 6 –



--------------------------------------------------------------------------------

VII. STOCK OPTIONS

(a) Option Period. The term of each Option shall be as specified by the
Committee at the date of grant, but in no event shall an Option be exercisable
after the expiration of 10 years from the date of grant.

(b) Limitations on Exercise of Option. An Option shall be exercisable in whole
or in such installments and at such times as determined by the Committee.

(c) Special Limitations on Incentive Stock Options. An Incentive Stock Option
may be granted only to an individual who is employed by the Company or any
“parent corporation” or “subsidiary corporation” (as such terms are defined in
section 424 of the Code) of the Company at the time the Option is granted. To
the extent that the aggregate fair market value (determined at the time the
respective Incentive Stock Option is granted) of stock with respect to which
Incentive Stock Options are exercisable for the first time by an individual
during any calendar year under all incentive stock option plans of the Company
and its parent and subsidiary corporations, within the meaning of section 424 of
the Code, exceeds $100,000 or such other amount as may be prescribed under
section 422 of the Code or applicable regulations or rulings from time to time,
such Incentive Stock Options shall be treated as Options that do not constitute
Incentive Stock Options. The Committee shall determine, in accordance with
applicable provisions of the Code, Treasury regulations, and other
administrative pronouncements, which of a Participant’s Incentive Stock Options
will not constitute Incentive Stock Options because of such limitation and shall
notify the Participant of such determination as soon as practicable after such
determination. No Incentive Stock Option shall be granted to an individual if,
at the time the Option is granted, such individual owns stock possessing more
than 10% of the total combined voting power of all classes of stock of the
Company or of its parent or subsidiary corporation, within the meaning of
section 422(b)(6) of the Code, unless (i) at the time such Option is granted,
the option price is at least 110% of the Fair Market Value of the Common Stock
subject to the Option and (ii) such Option by its terms is not exercisable after
the expiration of five years from the date of grant. Except as otherwise
provided in sections 421 or 422 of the Code, an Incentive Stock Option shall not
be transferable otherwise than by will or the laws of descent and distribution
and shall be exercisable during the Participant’s lifetime only by such
Participant or the Participant’s guardian or legal representative.

(d) Option Agreement. Each Option shall be evidenced by an Option Agreement in
such form and containing such provisions not inconsistent with the provisions of
the Stock Incentive Plan as the Committee from time to time shall approve,
including, without limitation, provisions to qualify an Option as an Incentive
Stock Option under section 422 of the Code. Each Option Agreement shall specify
the effect of termination of (i) employment, (ii) the consulting or advisory
relationship, or (iii) membership on the Board, as applicable, on the
exercisability of the Option. An Option Agreement may provide for the payment of
the option price, in whole or in part, by the delivery of a number of shares of
Common Stock (plus cash if necessary) having a Fair Market Value equal to such
option price. Moreover, an Option Agreement may provide for a “cashless
exercise” of the Option by establishing procedures satisfactory to the Committee
with respect thereto. The terms and conditions of the respective Option
Agreements need not be identical. The Committee may, in its sole discretion,
amend an outstanding Option Agreement from time to time in any manner that is
not inconsistent with the

 

- 7 –



--------------------------------------------------------------------------------

provisions of the Stock Incentive Plan (including, without limitation, an
amendment that accelerates the time at which the Option, or a portion thereof,
may be exercisable), provided that, except as otherwise provided in the Stock
Incentive Plan or the applicable Option Agreement, any such amendment shall not
materially reduce the rights of a Participant without the consent of such
Participant.

(e) Option Price and Payment. The price at which a share of Common Stock may be
purchased upon exercise of an Option shall be determined by the Committee but,
subject to the special limitations on Incentive Stock Options set forth in
Paragraph VII(c) and to adjustment as provided in Paragraph X, such purchase
price shall not be less than the Fair Market Value of a share of Common Stock on
the date such Option is granted. The Option or portion thereof may be exercised
by delivery of an irrevocable notice of exercise to the Company, as specified by
the Committee. The purchase price of the Option or portion thereof shall be paid
in full in the manner prescribed by the Committee. Separate stock certificates
shall be issued by the Company for those shares acquired pursuant to the
exercise of an Incentive Stock Option and for those shares acquired pursuant to
the exercise of any Option that does not constitute an Incentive Stock Option.

(f) Restrictions on Repricing of Options. Except as provided in Paragraph X, the
Committee may not, without approval of the stockholders of the Company, amend
any outstanding Option Agreement to lower the option price (or cancel and
replace any outstanding Option Agreement with Option Agreements having a lower
option price).

(g) Stockholder Rights and Privileges. The Participant shall be entitled to all
the privileges and rights of a stockholder only with respect to such shares of
Common Stock as have been purchased under the Option and for which shares of
stock have been delivered to the Participant.

(h) Options in Substitution for Options Granted by Other Employers. Options may
be granted under the Stock Incentive Plan from time to time in substitution for
options held by individuals providing services to corporations or other entities
who become employees, Consultants, or Directors as a result of a merger or
consolidation or other business transaction with the Company or any Affiliate.

VIII. RESTRICTED STOCK AWARDS

(a) Forfeiture Restrictions to be Established by the Committee. Shares of Common
Stock that are the subject of a Restricted Stock Award shall be subject to
restrictions on transferability by the Participant and an obligation of the
Participant to forfeit and surrender the shares to the Company under certain
circumstances (the “Forfeiture Restrictions”). The Forfeiture Restrictions shall
be determined by the Committee in its sole discretion, and the Committee may
provide that the Forfeiture Restrictions shall lapse upon (i) the attainment of
one or more Performance Measures, (ii) the Participant’s continued employment
with the Company or one of its Affiliates or continued service as a Consultant
or Director for a specified period of time, (iii) the occurrence of any event or
the satisfaction of any other condition specified by the Committee in its sole
discretion, or (iv) a combination of any of the foregoing. Each Restricted Stock
Award may have different Forfeiture Restrictions, in the discretion of the
Committee.

 

- 8 –



--------------------------------------------------------------------------------

(b) Other Terms and Conditions. Unless provided otherwise in a Restricted Stock
Agreement, the Participant shall have the right to receive dividends with
respect to Common Stock subject to a Restricted Stock Award, to vote Common
Stock subject thereto, and to enjoy all other stockholder rights, except that
(i) the Participant shall not be entitled to delivery of the stock certificate
until the Forfeiture Restrictions have expired, (ii) the Company shall retain
custody of the stock until the Forfeiture Restrictions have expired, (iii) the
Participant may not sell, transfer, pledge, exchange, hypothecate, or otherwise
dispose of or encumber the stock until the Forfeiture Restrictions have expired,
(iv) a breach of the terms and conditions established by the Committee pursuant
to the Restricted Stock Agreement shall result in a forfeiture of the Restricted
Stock Award, and (v) with respect to the payment of any dividend with respect to
shares of Common Stock subject to a Restricted Stock Award directly to the
Participant, each such dividend shall be paid no later than the end of the
calendar year in which the dividends are paid to stockholders of such class of
shares or, if later, the fifteenth day of the third month following the date the
dividends are paid to stockholders of such class of shares. At the time a
Restricted Stock Award is granted, the Committee may, in its sole discretion,
prescribe additional terms, conditions, or restrictions relating to Restricted
Stock Awards, including, but not limited to, rules pertaining to the termination
of employment or service as a Consultant or Director (by retirement, disability,
death, or otherwise) of a Participant prior to expiration of the Forfeitures
Restrictions. Such additional terms, conditions, or restrictions shall be set
forth in a Restricted Stock Agreement made in conjunction with the Award.

(c) Payment for Restricted Stock. The Committee shall determine the amount and
form of any payment for Common Stock received pursuant to a Restricted Stock
Award, provided that in the absence of such a determination, a Participant shall
not be required to make any payment for Common Stock received pursuant to a
Restricted Stock Award, except to the extent otherwise required by law.

(d) Committee’s Discretion to Accelerate Vesting of Restricted Stock Awards.
Subject to any limitations imposed under section 162(m) of the Code, the
Committee may, in its discretion and as of a date determined by the Committee,
fully vest any or all Common Stock awarded to a Participant pursuant to a
Restricted Stock Award and, upon such vesting, all Forfeiture Restrictions
applicable to such Restricted Stock Award shall terminate as of such date. Any
action by the Committee pursuant to this Subparagraph may vary among individual
Participants and may vary among the Restricted Stock Awards held by any
individual Participant.

(e) Restricted Stock Agreements. At the time any Award is made under this
Paragraph VIII, the Company and the Participant shall enter into a Restricted
Stock Agreement setting forth each of the matters contemplated hereby and such
other matters as the Committee may determine to be appropriate. The terms and
provisions of the respective Restricted Stock Agreements need not be identical.
Subject to the restriction set forth in the first sentence of Subparagraph
(d) above, the Committee may, in its sole discretion, amend an outstanding
Restricted Stock Agreement from time to time in any manner that is not
inconsistent with the provisions of the Stock Incentive Plan, provided that,
except as otherwise provided in the Stock Incentive Plan or the applicable
Restricted Stock Agreement, any such amendment shall not materially reduce the
rights of a Participant without the consent of such Participant.

 

- 9 –



--------------------------------------------------------------------------------

IX. PERFORMANCE AWARDS

(a) Performance Period. The Committee shall establish, with respect to and at
the time of each Performance Award, the number of shares of Common Stock subject
to, or the maximum value of, the Performance Award and the performance period
over which the performance applicable to the Performance Award shall be
measured.

(b) Performance Measures. A Performance Award shall be awarded to a Participant
contingent upon future performance of the Company or any Affiliate, division, or
department thereof under a Performance Measure during the performance period.
With respect to Performance Awards that are intended to constitute
“performance-based” compensation under section 162(m) of the Code, the Committee
shall establish the initial Performance Measures applicable to such performance
either (i) prior to the beginning of the performance period or (ii) within 90
days after the beginning of the performance period if the outcome of the
performance targets is substantially uncertain at the time such targets are
established, but not later than the date that 25% of the performance period has
elapsed. The Committee, in its sole discretion, may provide for an adjustable
Performance Award value based upon the level of achievement of Performance
Measures.

(c) Awards Criteria. In determining the value of Performance Awards, the
Committee shall take into account a Participant’s responsibility level,
performance, potential, other Awards, and such other considerations as it deems
appropriate. The Committee, in its sole discretion, may provide for a reduction
in the value of a Participant’s Performance Award during the performance period.

(d) Payment. Following the end of the performance period, the holder of a
Performance Award shall be entitled to receive payment of an amount not
exceeding the number of shares of Common Stock subject to, or the maximum value
of, the Performance Award, based on the achievement of the Performance Measures
for such performance period, as determined and certified in writing by the
Committee. Payment of a Performance Award may be made in cash, Common Stock, or
a combination thereof, as determined by the Committee. Payment shall be made in
a lump sum or in installments as prescribed by the Committee. If a Performance
Award covering shares of Common Stock is to be paid in cash, such payment shall
be based on the Fair Market Value of the Common Stock on the payment date or
such other date as may be specified by the Committee in the Performance Award
Agreement. A Participant shall not be entitled to the privileges and rights of a
stockholder with respect to a Performance Award covering shares of Common Stock
until payment has been determined by the Committee and such shares have been
delivered to the Participant.

(e) Termination of Award. A Performance Award shall terminate if the Participant
does not remain continuously in the employ of the Company and its Affiliates or
does not continue to perform services as a Consultant or a Director for the
Company and its Affiliates at all times during the applicable performance period
through the payment date, except as may be determined by the Committee.

(f) Performance Award Agreements. At the time any Award is made under this
Paragraph IX, the Company and the Participant shall enter into a Performance
Award Agreement

 

- 10 –



--------------------------------------------------------------------------------

setting forth each of the matters contemplated hereby and such additional
matters as the Committee may determine to be appropriate. The terms and
provisions of the respective Performance Award Agreements need not be identical.

X. RECAPITALIZATION OR REORGANIZATION

(a) No Effect on Right or Power. The existence of the Stock Incentive Plan and
the Awards granted hereunder shall not affect in any way the right or power of
the Board or the stockholders of the Company to make or authorize any
adjustment, recapitalization, reorganization, or other change in the Company’s
or any Affiliate’s capital structure or its business, any merger, consolidation
or other business combination of the Company or any Affiliate, any issue of debt
or equity securities ahead of or affecting Common Stock or the rights thereof,
the dissolution or liquidation of the Company or any Affiliate, any sale, lease,
exchange, or other disposition of all or any part of its assets or business, or
any other corporate act or proceeding.

(b) Subdivision or Consolidation of Shares; Stock Dividends. The shares with
respect to which Awards may be granted are shares of Common Stock as presently
constituted, but if, and whenever, prior to the expiration of an Award
theretofore granted, the Company shall effect a subdivision or consolidation of
shares of Common Stock or the payment of a stock dividend on Common Stock
without receipt of consideration by the Company, the number of shares of Common
Stock with respect to which such Award may thereafter be exercised or satisfied,
as applicable, (i) in the event of an increase in the number of outstanding
shares, shall be proportionately increased, and the purchase price per share, if
any, shall be proportionately reduced, and (ii) in the event of a reduction in
the number of outstanding shares, shall be proportionately reduced, and the
purchase price per share, if any, shall be proportionately increased. Any
fractional share resulting from such adjustment shall be rounded up to the next
whole share.

(c) Recapitalizations and Corporate Changes. If the Company recapitalizes,
reclassifies its capital stock, or otherwise changes its capital structure (a
“recapitalization”), the number and class of shares of Common Stock or other
property covered by an Award theretofore granted and the purchase price of
Common Stock or other consideration subject to such Award shall be adjusted so
that such Award shall thereafter cover the number and class of shares of stock
and securities to which the Participant would have been entitled pursuant to the
terms of the recapitalization if, immediately prior to the recapitalization, the
Participant had been the holder of record of the number of shares of Common
Stock then covered by such Award. If (i) the Company shall not be the surviving
entity in any merger, consolidation or other business combination or
reorganization (or survives only as a subsidiary of an entity), (ii) the Company
sells, leases, or exchanges or agrees to sell, lease, or exchange all or
substantially all of its assets to any other person or entity, (iii) the Company
is to be dissolved and liquidated, (iv) any person or entity, including a
“group” as contemplated by section 13(d)(3) of the Exchange Act, acquires or
gains ownership or control (including, without limitation, the power to vote) of
more than 50% of the outstanding shares of the Company’s voting stock (based
upon voting power), or (v) the individuals who, as of the Effective Date,
constitute members of the Board (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board (provided, however, that any
individual becoming a director subsequent to such date whose election, or
nomination

 

- 11 –



--------------------------------------------------------------------------------

for election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered for purposes of this definition as though such individual was a
member of the Incumbent Board, but excluding, for these purposes, any such
individual whose initial assumption of office as a director occurs as a result
of an actual or threatened election contest with respect to the election or
removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of any individual, entity or group other than the
Board) (each such event in clauses (i) through (v) above is referred to herein
as a “Corporate Change”), then (x) no sooner than effective as of the
consummation by the Company of such merger, consolidation, combination,
reorganization, sale, lease, or exchange of assets or dissolution and
liquidation or such change in the Board or (y) no later than 30 days after a
Corporate Change of the type described in clause (iv), the Committee, acting in
its sole discretion without the consent or approval of any Participant, shall
effect one or more of the following alternatives in an equitable and appropriate
manner to prevent dilution or enlargement of the benefits or potential benefits
intended to be made available under the Stock Incentive Plan, which alternatives
may vary among individual Participants and which may vary among Options held by
any individual Participant: (1) accelerate the time at which Options then
outstanding may be exercised so that such Options may be exercised in full for a
limited period of time on or before a specified date fixed by the Committee,
after which specified date all such unexercised Options and all rights of
Participants thereunder shall terminate, (2) require the mandatory surrender to
the Company by all or selected Participants of some or all of the outstanding
Options held by such Participants (irrespective of whether such Options are then
exercisable under the provisions of the Stock Incentive Plan) as of a date
specified by the Committee, in which event the Committee shall thereupon cancel
such Options, and the Company shall pay (or cause to be paid) to each
Participant an amount of cash per share equal to the excess, if any, of the
amount calculated in Subparagraph (d) below (the “Change of Control Value”) of
the shares subject to such Options over the exercise price(s) under such Options
for such shares, or (3) make such adjustments to Options then outstanding as the
Committee deems appropriate to reflect such Corporate Change and to prevent the
dilution or enlargement of rights (provided, however, that the Committee may
determine in its sole discretion that no adjustment is necessary to such Options
then outstanding), including, without limitation, adjusting such an Option to
provide that the number and class of shares of Common Stock covered by such
Option shall be adjusted so that such Option shall thereafter cover securities
of the surviving or acquiring corporation or other property (including, without
limitation, cash) as determined by the Committee in its sole discretion.

(d) Change of Control Value. For the purposes of clause (2) in Subparagraph
(c) above, the “Change of Control Value” shall equal the amount determined in
the following clause (i), (ii) or (iii), whichever is applicable: (i) the per
share price offered to stockholders of the Company in any such merger,
consolidation, or other business combination, reorganization, sale of assets or
dissolution and liquidation transaction, (ii) the per share price offered to
stockholders of the Company in any tender offer or exchange offer whereby a
Corporate Change takes place, or (iii) if such Corporate Change occurs other
than pursuant to a tender or exchange offer, the fair market value per share of
the shares into which such Options being surrendered are exercisable, as
determined by the Committee as of the date determined by the Committee to be the
date of cancellation and surrender of such Options. In the event that the
consideration offered to stockholders of the Company in any transaction
described in this Subparagraph (d) or Subparagraph (c) above consists of
anything other than cash, the Committee shall determine the fair cash equivalent
of the portion of the consideration offered which is other than cash.

 

- 12 –



--------------------------------------------------------------------------------

(e) Other Changes in the Common Stock. In the event of changes in the
outstanding Common Stock by reason of recapitalizations, reorganizations,
mergers, consolidations, combinations, split-ups, split-offs, spin-offs,
exchanges, or other relevant changes in capitalization or distributions (other
than ordinary dividends) to the holders of Common Stock occurring after the date
of the grant of any Award and not otherwise provided for by this Paragraph X,
such Award and any agreement evidencing such Award shall be subject to
adjustment by the Committee at its sole discretion as to the number and price of
shares of Common Stock or other consideration subject to such Award in an
equitable and appropriate manner so as to prevent the dilution or enlargement of
the benefits or potential benefits intended to be made available under such
Award. In the event of any such change in the outstanding Common Stock or
distribution to the holders of Common Stock, or upon the occurrence of any other
event described in this Paragraph X, the aggregate maximum number of shares
available under the Stock Incentive Plan, the aggregate maximum number of shares
that may be issued under the Stock Incentive Plan through Incentive Stock
Options, and the maximum number of shares that may be subject to Awards granted
to any one individual shall be appropriately adjusted to the extent, if any,
determined by the Committee, whose determination shall be conclusive.

(f) Stockholder Action. Any adjustment provided for in the above Subparagraphs
shall be subject to any stockholder action required by applicable law or
regulation or the Company’s certificate of incorporation or bylaws.

(g) No Adjustments Unless Otherwise Provided. Except as hereinbefore expressly
provided, the issuance by the Company of shares of stock of any class or
securities convertible into shares of stock of any class, for cash, property,
labor or services, upon direct sale, upon the exercise of rights or warrants to
subscribe therefor, or upon conversion of shares or obligations of the Company
convertible into such shares or other securities, and in any case whether or not
for fair value, shall not affect, and no adjustment by reason thereof shall be
made with respect to, the number of shares of Common Stock subject to Awards
theretofore granted or the purchase price per share, if applicable.

XI. AMENDMENT AND TERMINATION OF THE STOCK INCENTIVE PLAN

The Board in its discretion may terminate the Stock Incentive Plan at any time
with respect to any shares of Common Stock for which Awards have not theretofore
been granted. The Board shall have the right to alter or amend the Stock
Incentive Plan or any part thereof from time to time; provided that no change in
the Stock Incentive Plan may be made that would materially impair the rights of
a Participant with respect to an Award theretofore granted without the consent
of the Participant, and provided, further, that the Board may not, without
approval of the stockholders of the Company, (a) amend the Stock Incentive Plan
to increase the aggregate maximum number of shares that may be issued under the
Stock Incentive Plan, increase the aggregate maximum number of shares that may
be issued under the Stock Incentive Plan through Incentive Stock Options, or
change the class of individuals eligible to receive Awards under the Stock
Incentive Plan, or (b) amend or delete Paragraph VII(f).

 

- 13 –



--------------------------------------------------------------------------------

XII. MISCELLANEOUS

(a) No Right to an Award. Neither the adoption of the Stock Incentive Plan nor
any action of the Board or of the Committee shall be deemed to give any
individual any right to be granted an Award, or any other rights hereunder
except as may be evidenced by an Award agreement duly executed on behalf of the
Company, and then only to the extent and on the terms and conditions expressly
set forth therein. The Stock Incentive Plan shall be unfunded. The Company shall
not be required to establish any special or separate fund or to make any other
segregation of funds or assets to assure the performance of its obligations
under any Award.

(b) No Employment/Membership Rights Conferred. Nothing contained in the Stock
Incentive Plan shall (i) confer upon any employee or Consultant any right with
respect to continuation of employment or of a consulting or advisory
relationship with the Company or any Affiliate or (ii) interfere in any way with
the right of the Company or any Affiliate to terminate his or her employment or
consulting or advisory relationship at any time. Nothing contained in the Stock
Incentive Plan shall confer upon any Director any right with respect to
continuation of membership on the Board.

(c) Other Laws; Withholding. The Company shall not be obligated to issue any
Common Stock pursuant to any Award granted under the Stock Incentive Plan at any
time when the shares covered by such Award have not been registered under the
Securities Act of 1933, as amended, and such other state and federal laws,
rules, and regulations as the Company or the Committee deems applicable and, in
the opinion of legal counsel for the Company, there is no exemption from the
registration requirements of such laws, rules, and regulations available for the
issuance and sale of such shares. No fractional shares of Common Stock shall be
delivered, nor shall any cash in lieu of fractional shares be paid unless
otherwise determined by the Committee. The Company shall have the right to
deduct in connection with all Awards any taxes required by law to be withheld
and to require any payments required to enable it to satisfy its withholding
obligations.

(d) No Restriction on Corporate Action. Nothing contained in the Stock Incentive
Plan shall be construed to prevent the Company or any Affiliate from taking any
action which is deemed by the Company or such Affiliate to be appropriate or in
its best interest, whether or not such action would have an adverse effect on
the Stock Incentive Plan or any Award made under the Stock Incentive Plan. No
Participant, beneficiary or other person shall have any claim against the
Company or any Affiliate as a result of any such action.

(e) Restrictions on Transfer. An Award (other than an Incentive Stock Option,
which shall be subject to the transfer restrictions set forth in Paragraph
VII(c)) shall not be transferable otherwise than (i) by will or the laws of
descent and distribution, (ii) pursuant to a qualified domestic relations order
as defined by the Code or Title I of the Employee Retirement Income Security Act
of 1974, as amended, or the rules thereunder, or (iii) with the consent of the
Committee.

(f) Clawback. Notwithstanding any provisions in the Stock Incentive Plan to the
contrary, any portion of the payments and benefits provided under the Stock
Incentive Plan or the sale of shares of Common Stock shall be subject to a
clawback or other recovery by the

 

- 14 –



--------------------------------------------------------------------------------

Company to the extent necessary to comply with applicable law including, without
limitation, the requirements of the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010 or any Securities and Exchange Commission rule.

(g) Delayed Payment Restriction. Notwithstanding any provision in the Stock
Incentive Plan or an Award agreement to the contrary, if any payment or benefit
provided for under an Award would be subject to additional taxes and interest
under section 409A of the Code if the Participant’s receipt of such payment or
benefit is not delayed in accordance with the requirements of section
409A(a)(2)(B)(i) of the Code, then such payment or benefit shall not be provided
to the Participant (or the Participant’s estate, if applicable) until the
earlier of (i) the date of the Participant’s death or (ii) the date that is six
months after the date of the Participant’s separation from service with the
Company.

(h) Governing Law. The Stock Incentive Plan shall be governed by, and construed
in accordance with, the laws of the State of Delaware, without regard to
conflicts of laws principles thereof.

 

- 15 –